DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 4 and 13-21, the addition of new claims 22-27, and the presentation of claims 1-3 and 5-12 filed June 2, 2021.
Claim Objections
Claim 27 is objected to because of the following informalities: In lines 1 and 2, the limitation “wherein the forkbolt is biased to rotate in a first rotational direction” should be removed, in lines 2 and 3, the phrase “wherein the detent is biased to rotation in a second rotational direction that is opposite to the first rotational direction” should be changed to “wherein the second direction is opposite to the first direction,” and in lines 6 and 7, the phrase “the second rotational direction” should be changed to “the second direction.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regards to claim 27, lines 1-3, the relationship between the “first rotational direction” of the forkbolt as recited in claim 27 and the “first direction” of the forkbolt as recited in claim 1 is unclear, and the relationship between the “second rotational direction” of the detent as recited in claims 27 and the “second direction” of the detent as recited in claim 1 is unclear.  Based on the specification, it is understood that the “first rotational direction” is equivalent to the “first direction” and the “second rotational direction” is equivalent to the “second direction,” and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 16, 18, 20, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (DE 19905774 A1).
In regards to claim 1, Bergmann discloses a latch assembly comprising: a forkbolt 7 biased to rotate in a first direction (biased or urged to rotate by component 37 in a clockwise direction from the position in Figure 2 to the position in Figure 3) about a first pivot point 6; a detent 14 biased to rotate in a second direction (counterclockwise direction Y) about a second pivot point 15, the detent configured to engage with the 
In regards to claim 2, Bergmann discloses that the switch is configured to detect a surface (surface at reference characters 29 and 30, Figures 1 and 2) of the second end of the lever.
In regards to claim 3, Bergmann discloses that the second end of the lever is configured to be selectively in and out of contact with the forkbolt during operation of the latch assembly (Figures 1-3).
In regards to claim 4, Bergmann discloses that the second end of the lever includes a first surface (surface of portions 29 and 30 as a unit, Figures 1-3) configured to be detected by the switch, and a second surface opposite to the first surface (surface of portion 25, Figures 1-3) configured to be selectively in and out of contact with a surface of the forkbolt (surface of the forkbolt having portions 26, 27, and 28, Figures 1-3).
In regards to claim 5
In regards to claim 6, Bergmann discloses that the detent includes a detent latching projection (projection forming niche 13, Figures 1-3) configured to engage the first, second, and third forkbolt latching projections based on rotational movements of the forkbolt and detent (directly and indirectly engaging the projections via component 23, Figures 1-3).
In regards to claim 9, Bergmann discloses that the first direction is opposite to the second direction (Figures 1-3).
In regards to claim 16
In regards to claim 18, Bergmann discloses that the forkbolt includes a first forkbolt latching projection 26, a second forkbolt latching projection 28, and a third forkbolt latching projection 12, and wherein the detent includes a detent latching projection (projection forming niche 13, Figures 1-3) configured to engage the first, second, and third forkbolt latching projections based on rotational movements of the forkbolt and detent (directly and indirectly engaging the projections via component 23, Figures 1-3).
In regards to claim 20, Bergmann discloses that the lever is pivotally coupled to the detent (Figures 1-3).
In regards to claim 27, Bergmann discloses that the second direction is opposite to the first direction (the second direction or counterclockwise direction Y is opposite to the first direction or clockwise direction from the position in Figure 2 to the position in Figure 3), wherein the second pivot point is separate from the first pivot point (Figure 1), wherein the first end of the lever is pivotally coupled to the detent about a third pivot point (pivot point created between interaction of 18 and 24 of the lever with portion 17 of the detent, Figures 1-3) that is separate from the first and second pivot points, and wherein the second end of the lever is biased to rotate in the second direction (biased or urged to rotate in a counterclockwise direction or the same direction as counterclockwise second direction Y by the interaction of portion 17 of the detent with portion 24 of the lever when the detent is moved to release from engagement with the forkbolt, Paragraph 18 of the Computer Generated Translation).
Claim(s) 1-4, 9, 16, 20, 22, and 25 is/are rejected(a)(1) as being anticipated by Duboille (FR 2804713 A1).
In regards to claim 1, Duboille discloses a latch assembly comprising: a forkbolt 230 biased to rotate in a first direction (clockwise direction F5) about a first pivot point 239 (Lines 318-320 of the Computer Generated Translation); a detent 231 biased to rotate in a second direction (counterclockwise direction from the position in Figure 2 towards the forkbolt, Lines 307-312 of the Computer Generated Translation) about a second pivot point 237, the detent configured to engage with the forkbolt in at least two different positions (directly engaging, as in Figures 1 and 3, or indirectly engaging via component 232, Figure 2); a lever 232 having a first end (see Figure 1 below) coupled to the detent and a second end (see Figure 1 below) biased toward the forkbolt (Figures 1 and 2); and a switch 260 configured to detect a position of both the forkbolt and the combined lever and detent (detects a position of the forkbolt via cooperation with the lever, and thereby detects a position of the lever and the detent, since positions of the forkbolt are dependent on the positions of the lever and the detent).

    PNG
    media_image1.png
    1133
    930
    media_image1.png
    Greyscale

In regards to claim 2
In regards to claim 3, Duboille discloses that the second end of the lever is configured to be selectively in and out of contact with the forkbolt during operation of the latch assembly (Figures 1-5).
In regards to claim 4, Duboille discloses that the second end of the lever includes a first surface (surface of portions 250, 232d, and 232a, Figures 1-5) configured to be detected by the switch, and a second surface opposite to the first surface (surface of portion 242, Figures 1-5) configured to be selectively in and out of contact with a surface (surface of edge 235) of the forkbolt (Figures 1-5).
In regards to claim 9, Duboille discloses that the first direction is opposite to the second direction (Figures 1-5).
In regards to claim 16, Duboille discloses a latch assembly comprising: a housing (lock housing, Line 257 of the Computer Generated Translation); a forkbolt 230 coupled to the housing, the forkbolt biased to rotate in a first direction (clockwise direction F5) about a first pivot point 239; a detent 231 coupled to the housing, the detent biased to rotate in a second direction opposite to the first direction (counterclockwise direction from the position in Figure 2 towards the forkbolt, Lines 307-312 of the Computer Generated Translation) about a second pivot point 237; a lever 232 coupled to the detent; a first switch 260 configured to detect a surface (surface at reference characters 251, 232d, and 232a, Figures 1-5) of the lever; and wherein the first switch is configured to detect a position of both the forkbolt and the combined detent and lever (detects a position of the forkbolt via cooperation with the lever, and thereby detects a position of the lever and the detent, since positions of the forkbolt are dependent on the positions of the lever and the detent), and wherein the first switch is 
In regards to claim 20, Duboille discloses that the lever is pivotally coupled to the detent (Figures 1-5).
In regards to claims 22 and 25, Duboille discloses that the detent is configured to engage (Figure 1) and disengage (Figures 2-4) the forkbolt to limit rotation of the forkbolt, and wherein the lever is a separate component (Figures 1-4) from the detent and is configured to move with the detent when the detent rotates in the second direction (Figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7, 8, 12-15, 17, 21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (DE 19905774 A1) in view of Taviani et al. (EP 1512815 A1).
In regards to claims 7, 8, 12, and 17, Bergmann discloses the latch assembly as applied to claims 1-6 and 16 above, with the detent including a detent sensed surface (surface at the indicator for reference character 14, Figure 1), wherein the switch is a first switch, and the first end of the lever is coupled to the detent at a point or area on the detent that is disposed between the detent sensed surface and the detent latching projection (as shown in Figure 1 below, the point or area 17 is located between the detent sensed surface and the detent latching projection).  Bergmann further discloses that the first switch includes a first compressible switch button 33.  Bergmann fails to disclose that the latch assembly includes a second switch configured to detect the detent sensed surface.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, and an associated lever 25, with positions of the lever being detected by a first switch 37 and a second switch 38 configured to detent positions of the detent by detecting a detent sensed surface (surface of the detent cooperating with portion 41 of the second switch, Figures 1-6).  Taviani et al. also teaches that the first switch includes a first compressible switch button (button between portions 37 and 39 of the first switch, Figure 4) and that the second switch includes a second compressible switch button (button between portions 38 and 41 of the second switch, Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s 
In regards to claims 13-15 and 21, Bergmann discloses that when the latch assembly is in a fully open state (Figure 1), the first switch is configured to be in a deactivated state, when the latch assembly is in a tertiary state (Figure 2), the first switch is configured to be in an activated state, and when the latch assembly is in a primary state (Figure 3), the first switch is configured to be in the activated state.  Taviani et al. teaches that when the latch assembly is in a fully open state (Figure 1), both the first and second switches are configured to be in an activated state, when the latch assembly is in a tertiary state (Figure 2), the second switch is configured to be in the activated state and the first switch is configured to be in a deactivated state, and when the latch assembly is in a primary state (Figure 4), both the first and second switches are configured to be in the deactivated state.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the first switch of Bergmann relative to the lever such that when the latch assembly is in the fully open state, the first switch is in a activated state, and when the latch assembly is in the tertiary and primary states, the first switch is in a deactivated state, since the activated and deactivated states of the first switch of Bergmann would still detect the position of the lever, as taught by Taviani et al. 
In regards to claim 23, Bergmann discloses a motor 34 coupled to the forkbolt, with the motor being configured to rotate the forkbolt after the latch has moved to a tertiary state (Figure 2 and Paragraphs 16 and 17 of the Computer Generated Translation).  Taviani et al. teaches that when the latch assembly is in a tertiary state 
In regards to claim 24, Bergmann discloses that the second pivot point is separate from the first pivot point (Figure 1), wherein the lever is pivotally coupled to the detent about a third pivot point (pivot point created between interaction of 18 and 24 of the lever with portion 17 of the detent, Figures 1-3) separate from the first and second pivot points.  Bergmann fails to disclose that the latch assembly includes a second switch configured to detect a surface of the detent.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, and an associated lever 25, with positions of the lever being detected by a first switch 37 and a second switch 38 configured to detent positions of the detent by detecting a surface of the detent (surface of the detent cooperating with portion 41 of the second switch, Figures 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second switch to detect the surface of the detent so as to further monitor the positions of the detent, enhancing the security of the device.
In regards to claim 26.
Claims 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (DE 19905774 A1) in view of Im et al. (US Pub. No. 2018/0073284).
In regards to claims 10 and 19, Bergmann discloses the latch assembly as applied to claims 1-6 and 16 above, with the latch assembly comprising a housing 2, but fails to disclose that the housing has a slot, and that a portion of the second end of the lever is configured to slide within the slot.  Im et al. teaches a movable component 342 within a housing 100 of a latch assembly, with the housing having a slot 160 and a portion 342b of the movable component being configured to slide within the slot (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a slot in the housing and a cooperating portion on the second end of the lever of Bergmann so as to aid in guiding the movement of the second end of the lever.
In regards to claim 11, Bergmann in view of Im et al. teaches that the position of the second end of the lever is configured to slide within the slot from a first position (Figure 2 of Bergmann) where the lever is detected by the switch, to a second position (Figure 1 of Bergmann) where the lever is not detected by the switch.
Claims 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duboille (FR 2804713 A1) in view of Im et al. (US Pub. No. 2018/0073284).
In regards to claims 10 and 19, Duboille discloses the latch assembly as applied to claims 1-4 and 16 above, with the latch assembly comprising a housing (lock housing, Line 257 of the Computer Generated Translation), but fails to disclose that the 
In regards to claim 11, Duboille in view of Im et al. teaches that the position of the second end of the lever is configured to slide within the slot from a first position (Figure 4 of Duboille) where the lever is detected by the switch, to a second position (Figure 1 of Duboille) where the lever is not detected by the switch.
Claims 12, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duboille (FR 2804713 A1) in view of Taviani et al. (EP 1512815 A1).
In regards to claim 12, Duboille discloses the latch assembly as applied to claims 1-4 and 16 above, with the switch being a first switch configured to detent a surface (surface at reference characters 251, 232d, and 232a, Figures 1-5) of the lever.  Bergmann fails to disclose that the latch assembly includes a second switch configured to detent the detent sensed surface.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, and an associated lever 25, with positions of the lever being detected by a first switch 37 and a second switch 38 configured to detent positions of the detent by detecting a detent sensed surface (surface of the detent cooperating with portion 41 of the second switch, Figures 1-6).  Taviani et al. also teaches that the first 
In regards to claim 17, Duboille discloses that the detent includes a surface capable of being detectable by a switch (surface shown in Figure 1 on Page 8 of the current Office Action), but fails to disclose that the first switch includes a first compressible switch button, and that the latch assembly includes a second switch having a second compressible switch button, with the second switch configured to detect the surface of the detent.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, an associated lever 25, a first switch 37 configured to detect a surface of the lever (Figures 1-6), with the first switch including a first compressible switch button (button between portions 37 and 39 of the first switch, Figure 4), and a second switch 38 configured to detect a surface of the detent (Figure 1-6), with the second switch including a second compressible switch button (button between portions 38 and 41 of the second switch, Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second switch to detent the detent sensed surface of the detent so as to further monitor the positions of the detent, enhancing the security of the device, and to specify that the first switch includes a first compressible switch button cooperating with portion 263 of 
In regards to claim 23, Duboille discloses that the latch has a tertiary state (Figure 5), with the forkbolt rotating in the direction F7 after the latch assembly has moved to the tertiary state (Lines 334 and 335), but fails to disclose a motor configured to rotate the forkbolt after the latch assembly has moved to the tertiary state.  Taviani et al. teaches that when the latch assembly is in a tertiary state (Figure 2), the second switch is configured to be in an activated state and the first switch is configured to be in a deactivated state (Figure 2), and a motor (geared motor in Paragraph 35) coupled to the forkbolt and configured to rotate the forkbolt after the latch assembly has moved to the tertiary state (Paragraph 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a motor configured to rotate the forkbolt of Duboille in the direction F7 so as to aid the rotation of the forkbolt to a fully latched position, and thereby aid in closing of the door.
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
In regards to applicant’s remarks concerning the rejections under 35 U.S.C. 102(a)(1) with the Bergmann reference, it is clear from the figures of Bergmann that the lever 23 follows and engages along the surface 27 of the forkbolt as the forkbolt moves from the position in Figure 1 to the position in Figure 2, engaging the forkbolt at points 26 and 28, and therefore, the movement of the lever 23 is correlated to the movement 
In regards to applicant’s remarks concerning the rejections under 35 U.S.C. 102(a)(1) with the Duboille reference, the position of the combined lever and detent are indicative and correlated to the position of the forkbolt.  For example, in Figure 1, when the lever and detent are engaged with the forkbolt, the forkbolt is latched, and in Figure 4, when the forkbolt is unlatched, the lever and detent are in a correlated position indicative of the unlatched position of the forkbolt.
In regards to applicant’s remarks concerning the Taviani et al. reference, the Taviani et al. reference was utilized as a teaching of a second switch, and is not required to disclose all the features already disclosed by the base reference Bergmann.
In regards to applicant’s remarks concerning the Im et al. reference, the Im et al. reference was utilized as a teaching of a housing having a slot for cooperating with a portion of a movable component being configured to slide within the slot, and is not required to disclose all the features already disclosed by the base reference Bergmann.
In regards to applicant’s remarks concerning the Im et al. reference, the Taviani et al. reference, and the Duboille reference, the Im et al. and Taviani et al. references were utilized as teachings as set forth in Paragraphs 50 and 51 above, and are not required to disclose all the features already disclosed by the base reference Duboille.
In regards to new claims 22-27, applicant is referred to the rejections of these claims set forth in the current Office Action.
The examiner appreciates applicant’s amendments to claims 4, 13-16, and 21, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In light of applicant’s new claim 27, new claim objections and a new rejection under 35 U.S.C. 112(b) are set forth above.
Conclusion
56.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
57.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 30, 2021